              Case 6:19-cv-01302 Document 1 Filed 11/15/19 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                   Civil No.

TYLER J. GOSSMAN; AMANDA E.
SANBORN, n/k/a AMANDA ELAINE
ADAMS; ANTHONY ADAMS;
ANASTACIA GOSSMAN; STATE OF
KANSAS EX REL. KANSAS
DEPARTMENT FOR CHILDREN AND
FAMILIES; STATE OF KANSAS EX REL.
KANSAS DEPARTMENT OF REVENUE;
AND SCOTT COUNTY, KANSAS,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Emily B. Metzger, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.        Tyler J. Gossman may be served the Summons and a copy of the

                          Complaint at 3338 Pin Tail Road, Salina, Kansas 67401-2848, within the

                          jurisdiction of this Court.

                b.        Amanda E. Sanborn, n/k/a Amanda Elaine Adams, may be served the

                          Summons and a copy of the Complaint at 10851 S. Venison Road, Tyrone,

                          Oklahoma 73951.         This Defendant may be considered within the
Case 6:19-cv-01302 Document 1 Filed 11/15/19 Page 2 of 9




       jurisdiction of the Court pursuant to the long-arm statute, K.S.A. § 60-

       308(b).

 c.    Anthony Adams may be served the Summons and a copy of the Complaint

       at 10851 S. Venison Road, Tyrone, Oklahoma 73951. This Defendant

       may be considered within the jurisdiction of the Court pursuant to the

       long-arm statute, K.S.A. § 60-308(b).

 d.    Anastacia Gossman may be served the Summons and a copy of the

       Complaint at 450 Modoc Lane, Modoc, Kansas 67863-5022, within the

       jurisdiction of this Court.

 e.    Defendant State of Kansas ex rel. Kansas Department For Children And

       Families may be served, pursuant to K.S.A. 60-304(d)(5), by serving the

       Kansas Attorney General, Derek K. Schmidt at 120 SW 10th Ave., 2nd

       Floor, Topeka, Kansas 66612, with the Summons and a copy of the

       Complaint, and by mailing a copy of the Summons and Complaint to the

       Department for Children and Families at 915 Southwest Harrison Street,

       5th Floor, Topeka, Kansas 66612.

 f.    Defendant State of Kansas ex rel. Kansas Department of Revenue may be

       served, pursuant to K.S.A. 60-304(d)(5), by serving the Kansas Attorney

       General, Derek K. Schmidt at 120 SW 10th Ave., 2nd Floor, Topeka,

       Kansas 66612, with the Summons and a copy of the Complaint.

 g.    Defendant Scott County, Kansas may be served the Summons and a copy

       of the Complaint by serving Lark Speer, Scott County Treasurer, at the




                                     2
             Case 6:19-cv-01302 Document 1 Filed 11/15/19 Page 3 of 9




                      County Treasurer's Office, Scott County, Kansas, 303 Court St., Scott

                      City, Kansas 67871, within the jurisdiction of this court.

       3.     Defendants Tyler J. Gossman and Amanda E. Sanborn, n/k/a Amanda Elaine

Adams, executed and delivered to Plaintiff United States, acting through the Rural Housing

Service, United States Department of Agriculture, a promissory note on September 20, 2007, in

the principal amount of $56,000.00, together with interest at the rate of 5.7500 percent

(5.7500%) per annum on the unpaid balance. As consideration for this note, Plaintiff United

States made a Rural Housing loan to Defendants Tyler J. Gossman and Amanda E. Sanborn,

n/k/a Amanda Elaine Adams, pursuant to the provisions of Title V of the Housing Act of 1949

(42 U.S.C. § 1471, et seq.). A true and correct copy of the Promissory Note is attached as

Exhibit A.

       4.     To secure repayment of the indebtedness, Defendants Tyler J. Gossman and

Amanda E. Sanborn, n/k/a Amanda Elaine Adams, did, on September 20, 2007, execute and

deliver a purchase-money security interest in the form of a real estate mortgage upon real

property located in Scott County, Kansas, within the jurisdiction of this Court, described as

follows:

              Lot Three (3) and the North Four Feet (N 4’) of Lot Four (4) In
              Block One (1) in the Fairlawn Addition to Scott City, Scott
              County, Kansas.

This real estate mortgage was filed for record on September 24, 2007, in the office of the

Register of Deeds of Scott County, Kansas, in Book 214 at Page 161. A true and correct copy of

the Mortgage is attached as Exhibit B.

       5.     Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgage also secures the



                                                3
             Case 6:19-cv-01302 Document 1 Filed 11/15/19 Page 4 of 9




recapture of interest credit or subsidy granted to Defendants Tyler J. Gossman and Amanda E.

Sanborn, n/k/a Amanda Elaine Adams. The total amount of interest credit or subsidy subject to

recapture is $745.95, such amount to be recovered in rem only, and only after recovery of the

principal (including advances and other recoverable costs) and accrued interest through the date

of any judgment. A true and correct copy of the Subsidy Repayment Agreement is attached as

Exhibit C.

       6.      Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A, B, and C.

       7.      Defendants Tyler J. Gossman and Amanda E. Sanborn, n/k/a Amanda Elaine

Adams, failed to pay Plaintiff installments of principal and interest when due in violation of the

provisions of the liability and security documents set out above. Plaintiff exercised its option to

declare the entire unpaid principal balance plus interest to be immediately due and payable and

made demand for these amounts. No payment has been received.

       8.      The amount due on the promissory note and mortgage is principal in the amount

of $52,841.96 (including unpaid principal of $45,432.91, escrow replenish of $4,516.16, agency

title report fees of $250.00, caretaker fees of $2,590.00, nonsufficient funds of $15.00, and late

fees of $37.89) as of July 16, 2019; plus interest in the amount of $7,613.08 (including interest

on principal of $7,150.02 and interest on advances of $463.06) accrued to July 16, 2019; plus

interest accruing thereafter at the daily rate of $8.3162 (including daily interest on principal of

$7.1572 and daily interest on advances of $1.1590) to the date of judgment; plus administrative

costs of $255.00 (including lis pendens filing fee of $5.00 and a title report fee of $250.00)

pursuant to the promissory note and mortgage; plus filing fees in the amount of $400.00 allowed

pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C.



                                                4
              Case 6:19-cv-01302 Document 1 Filed 11/15/19 Page 5 of 9




§ 1961; plus court costs and the costs of this action presently and in the future incurred. Plaintiff

also demands in rem judgment in the amount of $745.95 for interest credit or subsidy subject to

recapture; plus interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961.

        9.       No other action has been brought for recovery of these sums and no payment has

been received.

        10.      Plaintiff completed all loan servicing requirements of Title V of the Housing Act

of 1949 (42 U.S.C. § 1471, et seq.).

        11.      The following Defendants may claim an interest in the real property that is the

subject of this action:

                 a.       Defendant Anthony Adams may claim an interest for past due child

                          support and pursuant to a marital interest in the property.

                 b.       Defendant Anastacia Gossman may claim an interest for past due child

                          support and pursuant to a marital interest in the property.

                 c.       Defendant State Of Kansas Ex Rel. Kansas Department For Children And

                          Families may claim an interest for past due child support pursuant to State

                          of Kansas, Ex Rel. Amanda Eileen Sanborn v. Tyler Jay Gossman, Case

                          No. 2011-DM-000011, District Court of Scott County, Kansas.

                 d.       Defendant State Of Kansas Ex Rel. Kansas Department For Children And

                          Families may claim an interest for past due child support pursuant to

                          Anastacia Gossman v. Tyler Jay Gossman, Case No. 2017-DM-000018,

                          District Court of Scott County, Kansas.

                 e.       Defendant State Of Kansas Ex Rel. Department of Revenue may claim an

                          interest pursuant to a Tax Warrant filed on February 27, 2018, in the



                                                    5
             Case 6:19-cv-01302 Document 1 Filed 11/15/19 Page 6 of 9




                       District Court of Scott County, Kansas, Case Number 2018-ST-000011

                       against Tyler J. Gossman for unpaid sales tax in the amount of $1,897.26,

                       plus interest, penalties, and costs.

               f.      Defendant State Of Kansas Ex Rel. Department of Revenue may further

                       claim an interest pursuant to a Tax Warrant filed on February 27, 2018, in

                       the District Court of Scott County, Kansas, Case Number 2018-ST-

                       000012, against Tyler J. Gossman for unpaid sales tax in the amount of

                       $592.05, plus interest, penalties, and costs.

               g.      Defendant Scott County, Kansas may claim an interest pursuant to a

                       Personal Property Tax Warrant filed on or about October 5, 2018 as 2018-

                       PT-000005 against Tyler J. Gossman in the amount of $110.07, plus

                       interest and costs.

               h.      Defendant Scott County, Kansas may claim an interest pursuant to a

                       Personal Property Tax Warrant filed on or about October 5, 2018 as 2018-

                       PT-000006 against Tyler J. Gossman in the amount of $27.01, plus

                       interest and costs.

       12.     The indebtedness due Plaintiff by Defendants Tyler J. Gossman and Amanda E.

Sanborn, n/k/a Amanda Elaine Adams, is a first and prior lien on the property described above.

       13.     The interests of Defendants are junior and inferior to the interests of Plaintiff

United States of America.

       14.     Less than one-third (1/3) of the original indebtedness secured by the mortgage

was paid prior to default.




                                                  6
             Case 6:19-cv-01302 Document 1 Filed 11/15/19 Page 7 of 9




       Plaintiff demands in personam judgment against Defendants Tyler J. Gossman and

Amanda E. Sanborn, n/k/a Amanda Elaine Adams, in the principal amount of $52,841.96

(including unpaid principal of $45,432.91, escrow replenish of $4,516.16, agency title report fees

of $250.00, caretaker fees of $2,590.00, nonsufficient funds of $15.00, and late fees of $37.89)

as of July 16, 2019; plus interest in the amount of $7,613.08 (including interest on principal of

$7,150.02 and interest on advances of $463.06) accrued to July 16, 2019; plus interest accruing

thereafter at the daily rate of $8.3162 (including daily interest on principal of $7.1572 and daily

interest on advances of $1.1590) to the date of judgment; plus administrative costs of $130.00

(including lis pendens filing fee of $5.00 and a title report fee of $125.00) pursuant to the

promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28

U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court

costs and the costs of this action presently and in the future incurred.

       Plaintiff further demands in rem judgment in the amount of $745.95 for interest credit or

subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

       Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

property and that such advances as the Plaintiff may be authorized and required to pay for

insurance premiums, real estate taxes, title fees, or other costs necessary to protect the security

during the pendency of this proceeding be allowed as a first and prior lien on the property.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the real property and foreclosing the interests of all Defendants.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment be the final judgment of this Court.



                                                  7
             Case 6:19-cv-01302 Document 1 Filed 11/15/19 Page 8 of 9




       Plaintiff further demands that all legal right, title and interest that Defendants have in the

real property be foreclosed, and the property be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed

three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and subject to any unpaid

real estate taxes, special assessments and easements of record.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the

sale without paying funds into the Court, which bid shall satisfy the requirement for a cash sale,

and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The interest accruing on Plaintiff=s in personam judgment against
                       Defendants Tyler J. Gossman and Amanda E. Sanborn, n/k/a
                       Amanda Elaine Adams,;

               (3)     Plaintiff=s in personam judgment against Defendants Tyler J.
                       Gossman and Amanda E. Sanborn, n/k/a Amanda Elaine Adams,;

               (4)     The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

               (5)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (6)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Further, Plaintiff prays that, in the event the judgment is not wholly satisfied out of the

proceeds of the sale, Plaintiff shall have judgment against Defendant Tyler J. Gossman and

Amanda E. Sanborn, n/k/a Amanda Elaine Adams, for any deficiency that exists after crediting

the proceeds together with interest at the legal judgment rate. Plaintiff further demands that all

right, title, and interest in and to the real property of the Defendants, and of all persons claiming




                                                 8
             Case 6:19-cv-01302 Document 1 Filed 11/15/19 Page 9 of 9




by, through or under them be decreed to be junior and inferior to the Plaintiff's Mortgage and be

absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering the United States Marshal to place the grantee or assigns in full, complete,

and peaceful possession of the real property.

                                                     Respectfully submitted,

                                                     STEPHEN R. McALLISTER
                                                     United States Attorney
                                                     District of Kansas


                                                     s/ Emily B. Metzger
                                                     EMILY B. METZGER
                                                     Assistant United States Attorney
                                                     Ks. S.Ct. No. 10750
                                                     1200 Epic Center
                                                     301 N. Main
                                                     Wichita, Kansas 67202
                                                     PH: (316) 269-6481
                                                     FX: (316) 269-6484
                                                     Email: emily.metzger@usdoj.gov
                                                     Attorneys for the Plaintiff

                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter

be held in the City of Wichita, Kansas.

                                                     s/ Emily B. Metzger
                                                     EMILY B. METZGER
                                                     Assistant United States Attorney




                                                 9
                    Case 6:19-cv-01302 Document 1-1 Filed 11/15/19 Page 1 of 3



                                                                                                                                             w•C‘V‘;.\ --    tk,4. r
                                                                                                                                                 o
, Form RD 1940.16                                                                                                                      Form Approved
  (Rev. 7.05)                                                                                                                          ome No 0576•0172
                                                      UNITED STATES DEPARTMENT OF AGRICULTURE
                                                               RURAL HOUSING SERVICE

                                                                     PROMISSORY NOTE
   Type of Loan SECTION 502                                                                                                            SATISFIED
                                                                                                                    This         day of          ,20
    Loan No.               35647068                                                                                 United Slates of America
                                                                                                                    By.
   Date:      •     09/20                 20 07                                                                     Title:
                                                                                                                    USDA, Rural Housing Services
   506 Kingsley
                                                                           (Property Address)
    Scott City                                                         t    Scott                              KS
                         (City or Town)                                               (County)                         (State)

  BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
  States of America, acting through the Rural Housing Service (and its successors) ("Government") $ 56. 000 , 00
  (this amount Is called "principal"), plus interest.
  INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
  Interest at a yearly rate of    5.7500      Vo. The interest rate required by this section Is the rate I wilt pay both before
  and after any default described below.
   PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

      I.Principal and interest payments shall be temporarily deferred, The Interest accrued to
   shall be added to the principal. The new principal and later accrued interest shall be payable In 396 regular amortized
   installments on the date indicated in the box below. I authorize the Government to enter the amount of such new principal
   here: $                      ,and the amount of such regular installments in the box below when such amounts have been
   determined. I agree to pay principal and interest in Installments as indicated in the box below.

      II.Payments shall not be deferred. I agree to pay principal and interest in                                    196          installments as indicated in
   the box below.
   1 will pay principal and interest by making a payment every month.
   I will make my monthly payment on the 20th day of each month beginning on                  October 20          2007 and
   continuing for 335       months. I will make these payments every month until I have paid all of the principal and interest
   and any other charges described below that I may owe under this note. My monthly payments will be applied to Interest
   before principal. If on Selo tember 20 204 0 , I still owe amounts under this note, I will pay those amounts in full on
   that date, which is called the "maturity date."
   My monthly payment will be $ 315 92                  . I will make my monthly payment at yths pt    nf fice ,firldress
    noted on my billing                   statement                                              or a different place If required by the Government.


   PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
   unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
   Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
   accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
   below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
   below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

   HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the type
   of loan indicated In the 'Type of Loan" block at the top of this note. This note shall be subject to the present regulations
   of the Government and to its future regulations not inconsistent with the express provisions of this note.

 According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control
 number. The valid OMB control number for this information collection is 0575-0172. The thee required to complete this information collection's estimated to
 average 15 minutes per response, Including the time for =viewing Instructions, searching existing data 'sources, gathering and maintaining the data needed, and
 completing and reviewing the collection of infonnation.




                                                                                                                    EXHIBIT A
            Case 6:19-cv-01302 Document 1-1 Filed 11/15/19 Page 2 of 3




                                                                                                  Account # 35647068

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of             15 days
after the date It is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
payment of principal and Interest. I will pay this charge promptly, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes In the due date or in the amount of my monthly payment unless the Government agrees In writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.
ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and In such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan,

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government,

LEASE OR SALE OF PROPERTY. if the property constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
Information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER, The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949,

DEFAULT. If I do not pay the full amount of each monthly payment on the date it Is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when I am in
default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
will still have the right to do so III am In default at a later date. If the Government has required me to immediately pay in
full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees,
              Case 6:19-cv-01302 Document 1-1 Filed 11/15/19 Page 3 of 3




                                                                                                     Account 41 35647068

NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different address if
I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
mailing It by first class mail to the Government at USDA Rural Housing Service, c/o Customer Service Branch
  Post Office Box 6$889. St. Louis, 140 63166                             , or at different address If I am given a notice of that
different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under this note against each person individually or against all of us together. This means that any
one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment arid notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

WARNING: Failure to fully disclose accurate and truthful financial Information In connection with my loan
application may result in the termination of program assistance currently being received, and the denial of
future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                                            Seal                                                                 Seal
                     Borrower Tyler J Gossman                                      Borrower     anda E Sanborn


                                                Seal                                                             Seal
                     Borrower                                                      Borrower




                                             RECORD OF ADVANCES
       AMOUNT                   DATE             AMOUNT                 DATE               AMOUNT                   DATE
(1)$                                         (8)$                                     (15)$
(2)$                                         (9)$                                     (I)S
(3)$                                        (10)$                                     (17)$
(4)$                                        (11)$                                     (18)5
(5)$                                        (12)$                                     (19)$
(OS                                         (13)$                                     (20)$
(7)5                                        (14)5                                     (21)5

                                                                                     TOTAL      $
              Case 6:19-cv-01302 Document 1-2 Filed 11/15/19 Page 1 of 6




                                                                                                                                                                   0   111M attinin

                                                                                                                     COMPUTER dij
                                                                                                                     NUMERICAL
                                                                                                                                                              IR4Lg•Peti
                                                                                                                                                              g
                                                                                                                                                                       *
                                                                                                                                                                 ........
                                                                                                              SMIE Of KANSA MIR Going Ss                  1.4*-iaikoo
                REGISTRATION FEE                                                                              This in turnent was Illad for record km the
                                                                                                                                              D.ags2.7
Amount of Indebtedness $                         Fees.$          —
                                                                                                                                Mind duty %paled to book
Paid this .42Lday                         , 441'xt7.. No. ,/-.?        9 21.                                                        Page      / 6/
              $4...7,
         •Register of Deeds, S ott
                                       ez.-feitx
                                        c     unty        nsas                                                                               Ruts ter    Nods




                                                                      $P4a      ThIlLIKe   Rcsartlikg Owl
    Form P.O 3550-14 KS                                                                                                            Form Approved
    (9-00)                                                                                                                         OMB No. 0575-0172
                                                         United States Department of Agriculture
                                                                 Rural Housing Service

                                                         MORTGAGE FOR KANSAS
    THIS MORTGAGE ("Security Instrument") is made on                                   September 20        ,2007 • (Dale)
    The mortgagor is Tyler J Gossman, a single                                         person, and Amanda E. Sanborn a single
           person.                                                                                                  ("Borrower").
    This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
    United States Department of Agriculture ("Lender"), whose address is Rural !lousing Service, do Centralized Servicing Center,
    United States Department of Agriculture, P.O. Box 66889, St, Louis, Missouri 63166,

    Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
    "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
    paid earlier, due and payable on the maturity dater

    Date or Instrument                                Principal Amount                                      Maturity Date
     September 20, 2007                                $56,000.00                                       September 20, 2040

    This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
    extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
    the property covered by this Security Instrument; (c) the performance of Borrower's covenants and agreements under this
    Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
    Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower does hereby mortgage, grant,
    and convey to Lender the following described property located in the County of         SCOTT
                                                               , State of Kansas



                       Lot Three (3) and the North Four Feet (N 4') of Lot Four (4)
                       In Block One (1) in the Fairlawn Addition to Scott City,
                       Scott County, Kansas.




    According to the l'operwtnic Reduction Act of 1#9.5. no persons are required to rimpond to a rollectimi of infonnation unless it displays is valid OMB control ounther
     The valid 0Aill control number for this              collecthm ts 051411- 2 hue time retpthxd to complete this inlitrntation collection is emintated to average IS
    minutes per response, including ihe time jim reviewing notructiont searching exiiling dota sources. gathering and malttiaining the data needed, old completing and
    reviewing the collertion hyttrntatian.

                                                                                                                                                          Page 1 of 6


                                                                                                             EXHIBIT B
                                                                   nnnv                                                                    toonc          /       nr       /
         Case 6:19-cv-01302 Document 1-2 Filed 11/15/19 Page 2 of 6




                                             BOOK 42d_ PAGE /A/ , c                                     (PAGE             OF _   4




which has the address of           506 Kingsley                             Scott City
                                             (Simi)                                       (City'

Kansas                     (ZIP) 67871       ("Property Address");

    TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
'Property,"

    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.

    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property,

     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows;

      I. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for; (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq, ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law,
      The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
 interest or earnings on the Funds, Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.
      If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
      Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument,
      3, Application or Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
 received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (I) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;

                                                                                                           Page 2 of 6
      Case 6:19-cv-01302 Document 1-2 Filed 11/15/19 Page 3 of 6




(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
      4. Charges; Liens, Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower; (a) agrees in writing to the payment of the obligation secured by the lien
In a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten (10) days of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by tire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld, If BorroWer fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause, Lender shall have the right to hold the policies and renewals, If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
 Borrower.
       Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
 lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower, If Borrower abandons the Property, or does not answer within thirty (30) days a
 notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
 proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
 Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
       Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
 extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
 the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the acquisition.
       6.    Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
 Leaseholds, Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
 commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
 by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
 be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
 Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
 be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
 in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
 interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
 inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
 connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
 comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
 title shall not merge unless Lender agrees to the merger in writing.
       7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
 contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
 the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
 regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
 rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
 Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make

                                                                                                           Page 3 of 6




                                           tS   ogsg.   •••) • .1,/   .• •   • •               rinnr .7       AC          1
       Case 6:19-cv-01302 Document 1-2 Filed 11/15/19 Page 4 of 6




                                               BOOK             PAGE _AL (                                 (PAGE      Itt   OF,   4

repairs, Although Lender may take action under this paragraph 7, Lender is not required to do so.
     Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of ;payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
     8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for .loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
     9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
     10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event or a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
 In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower, In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
sums are then due.
     If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
     IL Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in interest, Any forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
     12, Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions or paragraph 16. Borrower's covenants and agreements shall be joint and several, Any Borrower who
co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
is not personally obligated to pay the sums secured by this Security Instrument: and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
Security Instrument or the Note without that Borrower's consent,
     13, Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
Lender when given as provided in this paragraph.
     14, Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
provision. To this end the provisions of this Security Instrument and the Note are declared to be severable, This
instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
the express provisions hereof, All powers and agencies granted in this instrument are coupled with an interest and
are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
remedies provided by law,
     15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
Security Instrument.
     16, Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred

                                                                                                             Page 4 of 6
       Case 6:19-cv-01302 Document 1-2 Filed 11/15/19 Page 5 of 6




(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument,
      17. Nondiscrimination. if Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and vill not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, disability, age or familial status.
      18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note, If there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law, The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.
      19. Uniform Federal Non-Judicial Foreclosure, If a uniform federal non-judicial foreclosure law applicable
to foreclosure or this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure,
      20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to normal residential uses and to maintenance of the Property, Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation,
      Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
      As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.
      21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
 instrument shall constitute default hereunder,

     NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws,
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (1) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
above.
     24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower

                                                                                                             Page 5 (4'6




                                       nanv       iil parT                                          IDA Pr    C."   nc     I
       Case 6:19-cv-01302 Document 1-2 Filed 11/15/19 Page 6 of 6



                                        BOOK, ,-?/      PAGE   _lb./.         (                      (PAGE __.4)     OF   6   )



expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
inchoate or consummate, of descent, dower and curtesy.
     25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
of this Security Instrument. [Check applicable box]

     0 Condominium Rider           0 Planned Unit Development Rider           0 Other(s) [specify]


     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument


                                                                                                            [SEAL]


                                                                                                            [SEAL]




STATE OF KANSAS

COUNTY OF           Scan'
                                            I   ss :                    ACKNOWLEDGMENT




    On this         20th       day of      September           ,   2007          , before me,
    Joan H. Shirley, Notary Public                     personally appeared    Tyler J Gassman a single

    person                                       and   Amanda E Sanborn, a single person,
whogicao.w1cdged that       they          executed the foregoing instrument as       their           voluntary act
         S , •
an Med,, . ....1,r

   ‘ 14()Ti:\ /1'
    46-0
                       r



                                                                             Shirley      Notary Public
 / 47.  ....•
My afPc(initme'nt expires   ),1/09/0&




                                                                                                           Page 6 of 6
        Case 6:19-cv-01302 Document 1-3 Filed 11/15/19 Page 1 of 2




Form RD 3550-12                                United States Department of Agriculture                                   Form Approved
(Rev. 9-06)                                             Rural Housing Service                                          OMB No. 0575-0172

                                                                                                                   Account If 35647068
                                            SUBSIDY REPAYMENT AGREEMENT
Only one agreement should be executed by the subject borrower for the subject property. The agreement is completed at the
closing of the first Agency loan to the borrower regardless of whether or not they qualify for payment assistance at that time.

1.As required under section 521 of the Housing Act of 1949(42 U.S.C. 1490a), subsidy received in accordance with a loan
under section 502 of the Ilousing Act of 1949 is repayable to the Government upon the disposition or nono.ccupaney of the
security property. Deferred mortgage payments are included as subsidy under this agreement.

2. When I fall to occupy or transfer title to my home, recapture is due. If I refinance or otherwise pay in full without transfer
of title and continue to occupy the property, the amount of recapture will be calculated but; payment of recapture can be
deferred, interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be
subordinated but will not be released nor the promissory note satisfied until the Government is paid in full, In situations
where deferment of recapture is an option, recapture will be discounted 25% if paid in full at time of settlement.

3. Calculating Original Equity.
For Self-Help loans, the market value is the appraised value as determined at the time of loan approval/obligation, which is
subject to completion per plans and specifications. If the house Is not ultimately furnished under the Self-Help program, an
amended agreement using the market value definition for all other transactions as outlined below must be completed.

For all other transactions, the market value is the lower of the:
         Sales price, construction/rehabilitation cost, or total of these costs, whichever is applicable
         OR.
         Appraised value as determined at the time of loan approval/obligation.

If the applicant owns the building site free and clear or if an existing non-Agency debt on the site without a dwelling will not
be refinanced with Agency funds, the market value will be the lower of the appraised value or the construction cost plus the
value of the site.

Market value of property located at:
506 Kingsley
 Scott City, KS                  67871                                S60,000.00


Less Prior Liens                                                                             Held by
                                                                                             Held by
Less Subordinate Affordable Housing Products                          $ 4, 000.00            Held by Federal Home Loan Bank
                                                                                             Held by
Less Rural Development Single Family Housing Loans                    $ 56 , 000 . 00
Equals Original Equity (If negative number use "0")                   $ 0.01)

Percent of Original Equity                                   S 0 • 00
(Determined by dividing original equity by the market value)


4. If all loans are not subject to recapture, or if all loans subject to recapture are not being paid, the amount to be recaptured is
computed according to the following formula. Divide the balance of loans subject to recapture that are being paid by the balance
of all open loans. Multiply the result by 10010 determine the percent of the outstanding balance of open loans being paid.




  According to the Paperwork Reduction 4c1 of 1995, no persons are required to respond ta a collection of information unless it displays a
  valid OM control number, The valid ma control number fir this information collection is 0575-0172. The time required to complete this
  Information collection is estimated to average S minutes per response, Including the time for reviewing Instructions, searching existing data
  sources, gathering and maintaining the data needed, and completing and reviewing the collection of Information.




                                                                                              EXHIBIT C
     Case 6:19-cv-01302 Document 1-3 Filed 11/15/19 Page 2 of 2




5.            months                                      Average interest rate paid
              loan                                 1.1       2.1       3.1       4.1       5.1          6.1
              outstanding                 1%       2%        3%        4%        5%        6%           7%    >7%
               0   -59                    .50      .50       .50       .50       .44       .32          .22   .11
              60   -119                   .50      .50       .50       .49       .42       .31          .21   .11
             120   -179                   .50      .50       .50       .48       .40       .30          .20   .10
             180   -239                   .50      .50       .49       .42       36        .26          .18   .09
             240   -299                   .50      .50       .46       .38       .33       .24          .17   .09
             300    359                   .50      .45       .40       .34       .29       .21          .14   .09
             360   & up                   .47      .40        .36      .31       .26       .19          .13    .09

6. Calculating Recapture
         Current Market value
      LESS
          Original amount of prior liens and subordinate affordable housing products,
           RHS balance,
           Itcasonable closing costs,
           Principal reduction at note rate,
           Original equity (see paragraph 3), and
          Capital improvements (see 7 CFR part 3550).
      EQUALS
           Appreciation value. (If this is a positive value, continue.)
      TIMES
           Percentage in paragraph 4 (if applicable),
           Percentage in paragraph 5, and
           Return on borrowers original equity (100% percentage in paragraph 3).
      EQUALS
           Value appreciation subject to recapture. Recapture due equals the lesser of this figure or
           the amount of subsidy received.

Borrower agrees to pay recapture in accordance with this agreement.

     BOITOWet (57
                ,           l'                                                           DMe
                                 avv,
                                                                                                 09-20-2007
     Rommud             '                                                                 Date
                             -rnlAt )
                 77V/nrib,65&/                                                                   09-20-2007
